DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 7/6/21 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention
Claim Rejections - 35 USC § 112-Scope of Enablement
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for prevention of brucellosis in animals, comprising administering to a subject a modified Brucella melitensis Rev 1 strain, wherein nucleotides 80-721 of the wzm gene set forth in SEQ ID NO: 1 have been deleted, does not reasonably provide enablement for method for prevention of brucellosis (in any host; including humans),comprising administering to a subject a modified Brucella melitensis Rev1 strain, wherein the wzm gene has been inactivated.  Additionally, the specification only enables protecting against brucellosis wherein the infectious agent is B.melitensis, B.ovis or B.abortus (and not the full scope of claim 6).
.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
	The prior art teaches that there is no known human vaccine for preventing brucellosis and that strain Rev1 has previously been shown to be unsuitable for humans.  Perkins et al (FEMS Microbiology Reviews, Volume 34, Issue 3, May 2010, Pages 379–394).  Perkins teaches that Rev1 can cause brucellosis in humans and are therefore now considered unsuitable for human vaccination. Brucella melitensis Rev1, was known in the prior art as a live attenuated strain and a commercial vaccine for small ruminants to prevent B. melitensis infections, but has been associated with abortions in animals.  Applicants have shown the Rev 1 strain, wherein nucleotides 80-721 of the wzm gene set forth in SEQ ID NO: 1 have been deleted does not infect placentas or fetuses of pregnant mice.  The instant specification also teaches protection against B.melitensis, B.abortus and B.ovis in rams, lamb and mice using the B.melitensis Rev1 strain with the 80-721 nucleotide mutation.  This is consistent with the prior art studies on Rev1 strains, in general, e.g., protection again B.ovis, B.melitensis and B.abortus, but the prior art teaches it does not have cross protection against other Brucella species.  The instant specification does not show that the Rev1 mutant provides protection against other Brucella species either.  No working examples are provided.  Genentech Inc. v. Novo Nordisk A/S  (CAFC) 42 USPQ2d 1001 clearly states:  “Patent protection is granted in return for an enabling disclosure of an invention, 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to prevention in humans or against Brucella species other than B.melitensis, B.abortus and B.ovis, 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) the nature of the invention and (5) the state of the prior art, these have . 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez et al (PLoS ONE. 3(7): E2760.1-E2760.15; copy provided by Applicants) in view of Wang et al (Mol. Med. Reports. 9(2): 653-658. November 2013; copy provided by Applicants) and Adone et al (Vaccine. 2008. 26(38): 4913-4917; copy provided by Applicants).
	Gonzalez et al teaches that B.melintenis Rev1 is a vaccine effective against the brucellosis of sheep and goat caused by B.melintensis.  However, Gonzalez teaches, the Rev1 strain carries a smooth lipopolysaccharide with an O-polysaccharide that elicits antibodies interfering in serodiagnosis which has been a problem in eradication campaigns.  Gonzalez teaches that rough Brucella mutants lacking the O-polysaccharide is a good proposed alternative.  Gonzalez created several rough mutants including, one with mutation of the wzm gene, e.g., Bm16MRwzm, and Bm16MRwa, that were able to elicit anti-O-PS antibodies and to be protective in mice brucellosis.  Gonzalez teaches that these two mutants are reminiscent of a wboA complemented RB51 construct that produces internal O-PS and that has been shown to they were the only strains that matched Rev1 when assessed subcutaneously, even though the doses of Rev1 were one thousand fold higher.
	The Rev1 strain was efficient, but not rough.  Gonzalez teaches that it was wished to have rough mutants to be distinguished from virulent field strains in serological assays.  
	Wang et al teaches immunogenic responses induced by wzm and wzt gene deletion mutants from Brucella abortus S19.Wang et al teach that Brucellae without O-side chains (rough strains) are attenuated and these rough mutants do not induce anti-O side chain antibodies which is a big benefit in serological tests, enabling distinction between naturally infected subjects and vaccinated subjects.  Column 2 of Wang, page 653, teaches that deletion of wzm from B.melitensis 16M was analyzed and shown to lead to the absence of a side chain. Wang recits that the wzt mutant (top of page 654, column 1) was determined to have virulence reducing potential in a mouse model.
	Adone teaches that Brucella strains devoid of O-PS (rough mutants) are less virulent than wild type and do no induce undesirable interfering antibodies which makes them favorable brucellosis vaccine candidates.  The prior art teaches that effective control of sheep and goat brucellosis has been achieved in several countries through vaccination with the live-attenuated B. melitensis Rev1 vaccine.  However, Rev1 induces a long-lasting serological response that hinders the differentiation between infected and vaccinated animals, since it has an O-polysaccharide (smooth strain).  
was one of the two mutant strains out of many that matched Rev1 when assessed subcutaneously, even though the doses of Rev1 were one thousand fold higher.  Accordingly, absence evidence to the contrary, it would have been obvious to one of ordinary skill in the art to improve upon the well-known Rev 1 strain by also making a wzm deletion, thereby maintaining the greater level of protection of the Rev 1 strain while not having the serological assay problem of interfering antibodies of the wild-type Rev 1 strain.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        8/10/21